SUR PETITION FOR REHEARING
July 26, 1993
The petition for rehearing filed by Bessemer and Lake Erie Railroad Company in the above entitled case having been submitted to the judges who participated in the decision of this .court and to all other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in bane, the petition for rehearing is denied. Judges Becker, Sta-pleton and Alito would grant rehearing.